DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The foreign priority application No.10-2016-0140404 filed in the Republic of Korea on October 26, 2016 has been received and it is acknowledged.
Claims 1-20 are pending, with claims 7-20 withdrawn from consideration as being directed to non-elected inventions.
The current Office Action introduces new grounds of rejection for claims 3 and 4, which have previously been objected to as being dependent upon a rejected claim, but allowable if rewritten in independent form. Therefore, the current Office Action is made non-final.
The examiner apologizes for any inconvenience this may cause. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shimonosono (JP 2004-247096A, with translation of the abstract and description) in view of Wang et al. (CN 104883758, with attached machine translation) and in further view of Liu et al. (CN 105222345, with attached machine translation).

    PNG
    media_image1.png
    612
    842
    media_image1.png
    Greyscale
 
	The fuel cell system comprises the fuel cell (1), the radiator (3), the cooling water pump (9), the cooling water heater (17), and the three-way valve (15) (par.0014-0017).
The cooling water of Shimonosono is equivalent to the “coolant” in claim 1.
	The red line shown in the annotated fig. 1 above is equivalent to the “first line including a coolant pump and a fuel cell stack” in claim 1.
	The green line in the annotated fig. 1 above is equivalent to the “second line including a coolant heater, and connected to the first line to form a first loop in which the coolant pump, the stack and the coolant heater are arranged” in claim 1.

The three-way valve (15) of Shimonosono meets the limitations of claim 1 for “an opening and closing valve opening and closing each of the first line, the second line, and the third line to allow the coolant to circulate in at least one of the first loop and the second loop”.
Shimonosono fails to teach a phase change material (PCM), wherein the PCM is configured to be heat-exchanged with each of the coolant heater and the coolant.
	Wang et al. teach a phase change heating unit used for heating water (abstract, fig. 1 and 2):

    PNG
    media_image2.png
    465
    487
    media_image2.png
    Greyscale
.
	The heating unit comprises an inner container shell (8) filled with phase change material (9), and a heat exchange coil pipe (10) embedded in the phase change material (9). One end of the heat exchange coil pipe (10) is connected to the cold water inlet (4) and the other end is connected to the hot water outlet (5)(fig. 1 and 2, and 
Wang et al. teach that the unit allows for uniform and instant heating of water (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the heating unit of Wang et al. as the water heater (17) of Shimonosono in order have uniform and instant heating of water.
	In the heater of Shimonosono modified by Wang the electric wire (11) meets the limitations of claim 1 for “a heater core configured to heat the coolant”.
The phase change material is heat-exchanged with the water and the electric wire.
Shimonosono and Wang fail to teach a heat pipe configured to thermally connect the electric wire (11)/heater core and the phase change material.
Liu et al. teach a phase change material heating device (1) filled with a phase change material (2). A heater (4) may be embedded in the phase change material (2) or may be inserted in a pipe (3) embedded in the phase change material (2):

    PNG
    media_image3.png
    236
    127
    media_image3.png
    Greyscale
(abstract, fig.1).

The device allows for the heater to be conveniently taken out of the phase change material when the heating is completed, and maintenance and disassembly are facilitated when the heater (4) is inserted in a pipe (3) embedded in the phase change material (2) (see paragraph (1) under “Summary of the Invention” on page 3 of the attached machine translation).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to provide a pipe wound around the heat coil pipe (10) and embedded in the phase change material (9), and insert the electric wire (11) in the pipe in the water heater of Shimonosono modified by Wang, in order to allow for easier maintenance and disassembly.
The pipe for the electric wire meets the limitations of claim 1 for “a heat pipe configured to thermally connect the heater core and the PCM”.
Therefore, the fuel cell system of Shimonosono modified by Wang and Liu is equivalent to the thermal management system of claim 1.
With regard to claims 2 and 3, the heater of Shimonosono modified by Wang and Liu has a heater housing configured to allow water to pass therethrough (see fig. 1 and 2 of Wang et al.).
The electric wire (11) and the pipe for the insertion of the electric wire are within the heater housing.
The phase change material (9) fills the housing and it is in contact with the heat exchange coil pipe (10). The water circulates through the coil pipe (10)(fig. 1 and 2, and Example 1 on page 5 of the attached machine translation of Wang et al.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimonosono (JP 2004-247096A, with translation of the abstract and description) in view of Wang et al. (CN 104883758, with attached machine translation) and in further view of Liu et al. (CN 105222345, with attached machine translation) as applied to claim 1 above, and further in view of Salyer (US Patent 6,493,507).
With regard to claim 6, Shimonosono modified by Wang and Liu teach the thermal management system of claim 1 (see paragraph 6 above), but fail to teach that the PCM has a phase change temperature lower than a predetermine water/coolant temperature limit value
Salyer teaches a water heater (1) comprising heat exchange tubes (44) and a phase change material (46), such that the phase change material (46) is in heat transfer with the heat exchange tubes (44)(column 4, lines 1-3 and 13-14).
Sayler teaches that the temperature of the water produced by the water heater can be controlled through the selection of the phase change material based upon its freezing/melting temperature (column 6, lines 19-24). This shows clearly that the selection of phase change material determined the water temperature.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to select a phase change material providing the optimum water temperature for the heater of Shimonosono modified by Wang and Liu.
The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. (MPEP2144.05.IIB. There Must Be an Articulated Rationale Supporting the Rejection).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimonosono (JP 2004-247096A, with translation of the abstract and description) in view of 
With regard to claim 4, Shimonosono teaches the fuel cell system of fig.1:
    PNG
    media_image1.png
    612
    842
    media_image1.png
    Greyscale
 
	The fuel cell system comprises the fuel cell (1), the radiator (3), the cooling water pump (9), the cooling water heater (17), and the three-way valve (15) (par.0014-0017).
The cooling water of Shimonosono is equivalent to the “coolant” in claim 4.
The red line shown in the annotated fig. 1 above is equivalent to the “first line including a coolant pump and a fuel cell stack” in claim 4.
The green line in the annotated fig. 4 above is equivalent to the “second line including a coolant heater, and connected to the first line to form a first loop in which the coolant pump, the stack and the coolant heater are arranged” in claim 4.

The three-way valve (15) of Shimonosono meets the limitations of claim 4 for “an opening and closing valve opening and closing each of the first line, the second line, and the third line to allow the coolant to circulate in at least one of the first loop and the second loop”.
Shimonosono fails to teach a phase change material (PCM), wherein the PCM is configured to be heat-exchanged with each of the coolant heater and the coolant.
Wang et al. teach a phase change heating unit used for heating water (abstract, fig. 1 and 2):

    PNG
    media_image2.png
    465
    487
    media_image2.png
    Greyscale
.
	The heating unit comprises an inner container shell (8) filled with phase change material (9), and a heat exchange coil pipe (10) embedded in the phase change material (9). One end of the heat exchange coil pipe (10) is connected to the cold water inlet (4) and the other end is connected to the hot water outlet (5)(fig. 1 and 2, and 
Wang et al. teach that the unit allows for uniform and instant heating of water (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the heating unit of Wang et al. as the water heater (17) of Shimonosono in order have uniform and instant heating of water.
In the heater of Shimonosono modified by Wang the electric wire (11) meets the limitations of claim 4 for “a heater core”. Fig. 1 of Wang et al. shows that the electric wire (11)/heater core is disposed on the basis of the water circulation loop in pipe (10)/second line.
The phase change material (9) surrounds the electric wire (11)/heater core and the water circulation in pipe (10)/second line.
Therefore, the fuel cell system of Shimonosono modified by Wang is equivalent to the thermal management system of claim 4.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Shimonosono (JP 2004-247096A, with attached translation of the abstract and description) fails to teach the thermal management system of claim 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANCA EOFF/Primary Examiner, Art Unit 1796